Exhibit 10.1

EXECUTION VERSION

ELEVENTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into effective
June 13, 2018 (the “Effective Date”), by and among FLOTEK INDUSTRIES, INC., a
corporation organized under the laws of the State of Delaware (“Holdings”),
FLOTEK CHEMISTRY, LLC, a limited liability company organized under the laws of
the State of Oklahoma (“Flotek Chemistry”), CESI MANUFACTURING, LLC, a limited
liability company organized under the laws of the State of Oklahoma (“CESI
Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a corporation organized under
the laws of the State of Texas (“MTI”), TELEDRIFT COMPANY, a corporation
organized under the laws of the State of Delaware (“Teledrift”), TURBECO, INC.,
a corporation organized under the laws of the State of Texas (“Turbeco”), USA
PETROVALVE, INC., a corporation organized under the laws of the State of Texas
(“USA Petrovalve”), FLORIDA CHEMICAL COMPANY, INC., a corporation organized
under the laws of the State of Delaware (“Florida Chemical”), SITELARK LLC, a
limited liability company organized under the laws of the State of Texas
(“Sitelark”), FLOTEK ECUADOR MANAGEMENT LLC, a limited liability company
organized under the laws of the State of Texas (“Ecuador Management”), FLOTEK
ECUADOR INVESTMENTS LLC, a limited liability company organized under the laws of
the State of Texas (“Ecuador Investments”), FLOTEK EXPORT, INC., a corporation
organized under the laws of the State of Texas (“Export”), ECLIPSE IOR SERVICES,
LLC, a limited liability company organized under the laws of the State of Texas
(“EOGA”), FRACMAX ANALYTICS, LLC, a limited liability company organized under
the laws of the State of Texas (“Fracmax”), FC PRO, LLC, a limited liability
company organized under the laws of the State of Delaware (“FC PRO”), FLOTEK
HYDRALIFT, INC., a corporation organized under the laws of the State of Texas
(“Hydralift”; and together with Holdings, Flotek Chemistry, CESI Manufacturing,
MTI, Teledrift, Turbeco, USA Petrovalve, Florida Chemical, Sitelark, Ecuador
Management, Ecuador Investments, Export, EOGA, Fracmax and FC PRO, collectively,
the “Borrowers” and each individually, a “Borrower”), the financial institutions
which are now or which hereafter become a party thereto (collectively, the
“Lenders” and each individually a “Lender”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as a Lender and as agent for Lenders (in such capacity, “Agent”).

PRELIMINARY STATEMENTS

A. Borrowers, Lenders and Agent are parties to that certain Amended and Restated
Revolving Credit, Term Loan and Security Agreement dated May 10, 2013, as
amended by that certain First Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of December 31, 2013, that
certain Second Amendment to Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated as of December 5, 2014, that certain Third Amendment
to Amended and Restated Revolving Credit, Term Loan and Security Agreement,
dated as of June 19, 2015, that certain Fourth Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement, dated as of July 21, 2015,
that certain Fifth Amendment to Amended and Restated Revolving Credit, Term Loan
and Security



--------------------------------------------------------------------------------

Agreement, dated as of March 31, 2016, that certain Sixth Amendment to Amended
and Restated Revolving Credit, Term Loan and Security Agreement, dated as of
November 2, 2016, that certain Seventh Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement and Sixth Amendment to
Amended and Restated Revolving Credit, Term Loan and Security Agreement,
effective as of March 31, 2017, that certain Eighth Amendment to Amended and
Restated Revolving Credit, Term Loan and Security Agreement, effective as of
June 7, 2017, that certain Ninth Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of July 1, 2017, and that
certain Tenth Amendment to Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated as of September 29, 2017 (as it may be further
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”); and

B. Borrowers have requested that Agent and the Lenders make certain amendments
to the Credit Agreement; and

C. Subject to the terms and conditions set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and the Lenders are willing to make certain amendments to
the Credit Agreement, all as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01 Amendments to Section 1.2 – Amended Definitions. Effective as of the
Effective Date, the references to “Section 2.1(a)(y)(iv)” in the definitions of
“Eligible Inventory” and “Undrawn Availability” are hereby deleted and replaced
with references to “Sections 2.1(a)(y)(v)”.

2.02 Amendment to Section 1.2 – Restated Definitions. Effective as of the
Effective Date, the definitions of “Adjusted EBITDA” and “CapEx Trigger Period”
set forth in Section 1.2 are hereby restated in their entirety as follows:

“CapEx Trigger Period” shall mean the period (x) commencing on the date that
Borrowers’ Undrawn Availability is less than $15,000,000 and (y) ending on the
date that Borrowers’ Undrawn Availability is greater than $25,000,000 for six
consecutive months (measured at month end for purposes of these clauses (x) and
(y)); provided, however, the operation of clause (iv) in the calculation of the
Formula Amount shall be disregarded for purposes of calculating Undrawn
Availability in this definition.

 

2



--------------------------------------------------------------------------------

“Adjusted EBITDA” shall mean for any period the sum of (a) EBITDA, plus
(b) non-cash income reduction adjustments derived from or related to stock-based
compensation, plus (c) transaction costs and expenses related to the negotiation
and execution of the Eleventh Amendment and actually incurred or expensed within
ninety (90) days of the Eleventh Amendment Effective Date.

2.03 Amendment to Section 1.2 – New Definitions. Effective as of the Effective
Date, the following new definitions of “Collateral Block Amount”, “Eleventh
Amendment”, “Eleventh Amendment Effective Date” and “Financial Covenant Trigger
Event” shall be added to Section 1.2 in the proper alphabetic order:

“Collateral Block Amount” shall mean an amount equal the sum of (i) $10,000,000
minus (ii) Suppressed Availability Amount, if any, minus (iii) to the extent not
included in the calculation of the Suppressed Availability Amount, Suppressed
Inventory Amount, if any. For purposes of this definition: (A) “Suppressed
Availability Amount” means an amount by which the sum Section 2.1(a)(y)(i) plus
Section 2.1(a)(y)(ii) exceeds the Maximum Revolving Advance Amount; and
(B) “Suppressed Inventory Amount” means an amount by which the result of
Section 2.1(a)(y)(ii) exceeds $52,000,000.

“Eleventh Amendment” shall mean that certain Eleventh Amendment to Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of the
Eleventh Amendment Effective Date, by and among, Borrowers, Agent and Lender.

“Eleventh Amendment Effective Date” shall mean June 13, 2018.

“Financial Covenant Trigger Event” shall mean (i) a Default or Event of Default
shall have occurred or (ii) Undrawn Availability is less than $15,000,000 (as
evidenced by a Borrowing Base Certificate and any supporting schedules, in form
and substance satisfactory to Agent, calculated as of the last day of such
calendar month); provided, however, the operation of clause (iv) in the
calculation of the Formula Amount shall be disregarded for purposes of
calculating Undrawn Availability in this definition.

2.04 Amendment to Section 2.1(a). Effective as of the Effective Date,
Section 2.1(a) is hereby amended and restated in its entirety to read as
follows:

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement specifically including Section 2.1(b), each Lender, severally
and not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the sum of:

 

3



--------------------------------------------------------------------------------

        (i) the sum of (a) up to 85%, subject to the provisions to
Section 2.1(b) hereof (the “Receivables Advance Rate”), of Eligible Receivables,
other than Eligible Insured Foreign Receivables, plus (b) the lesser of (x) up
to the Receivables Advance Rate times Eligible Insured Foreign Receivables and
(y) $10,000,000, plus

        (ii) up to the lesser of (A) seventy-percent (70%), subject to the
provisions to Section 2.1(b) hereof, of the Eligible Inventory, (B) eighty-five
percent (85%), subject to the provisions to Section 2.1(b) hereof, of the value
percentage of the appraised net orderly liquidation value of Eligible Inventory
(as evidenced by an Inventory appraisal satisfactory to Agent in its sole
discretion exercised in good faith) and (C) $52,000,000 in the aggregate at any
one time (“Inventory Advance Rate” and together with the Receivables Advance
Rate, collectively, the “Advance Rates”), minus

        (iii) the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

        (iv) the Collateral Block Amount, minus

        (v) such reserves as Agent may deem proper and necessary in the exercise
of its Permitted Discretion from time to time.

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus
(y) Sections 2.1(a)(y)(iv) and (v) at any time and from time to time shall be
referred to as the “Formula Amount”. Subject to the provisions of
Section 2.1(b), the Formula Amount applicable at any time shall be calculated as
set forth in the Borrowing Base Certificate delivered pursuant to Section 9.2
and approved by Agent in its sole discretion. The Revolving Advances shall be
evidenced by one or more secured promissory notes, substantially in the form
attached hereto as Exhibit 2.1(a) (as the same may be amended, amended and
restated, renewed, replaced, supplemented and/or otherwise modified from time to
time, collectively, the “Revolving Credit Note”).

2.05 Amendment to Section 6.5(b). Effective as of the Effective Date,
Section 6.5(b) is hereby deleted in its entirety and replaced with the
following:

Section 6.5 Financial Covenants.

(a) Fixed Charge Coverage Ratio. (i) Beginning as of the Eleventh Amendment
Effective Date and continuing through December 31, 2018, following the
occurrence of a Financial Covenant Trigger Event, cause to be maintained, a
Fixed Charge Coverage Ratio of not less than 1.10 to 1.00, measured as of the
last day of the fiscal quarter, in each case, for the four (4) fiscal quarter
period then ending and (ii) beginning March 31, 2019, cause to be maintained, a
Fixed Charge Coverage Ratio of not less than 1.10 to 1.00, (A) as of

 

4



--------------------------------------------------------------------------------

March 31, 2019, for the one (1) fiscal quarter period then ending, (B) as of
June 30, 2019, for the two (2) fiscal quarter period then ending, (C) as of
September 30, 2019, for the three (3) fiscal quarter period then ending and
(D) as of December 31, 2019 and as of the last day of each quarter thereafter,
for the four (4) quarter period then ending. For purposes of this
Section 6.5(a)(ii), Adjusted EBITDA shall be annualized for the following
periods as follows: (i) with respect to the fiscal quarter ending March 31,
2019, Adjusted EBITDA for such fiscal quarter shall be multiplied by 4,
(ii) with respect to the fiscal quarter ending June 30, 2019, Adjusted EBITDA
for the 2 consecutive fiscal quarters then ending shall be multiplied by 2, and
(iii) with respect to the fiscal quarter ending September 30, 2019, Adjusted
EBITDA for the 3 consecutive fiscal quarters then ended shall be multiplied by 1
1/3.

(b) Leverage Ratio. (i) beginning as of the Eleventh Amendment Effective Date
and continuing through December 31, 2018, following the occurrence of a
Financial Covent Trigger Event, cause to be maintained, a ratio of Funded Debt
to Adjusted EBITDA, of not greater than: (A) 3.50 to 1.00, measured as of
June 30, 2018, for the four (4) fiscal quarter period then ending and (B) 3.00
to 1.00, measured as of September 30, 2018 and December 31, 2018, in each case,
for the four (4) fiscal quarter period then ending and (ii) beginning March 31,
2019, cause to be maintained, a ratio of Funded Debt to Adjusted EBITDA, of not
greater than 3.00 to 1.00, (A) as of March 31, 2019, for the one (1) fiscal
quarter period then ending, (B) as of June 30, 2019, for the two (2) fiscal
quarter period then ending, (C) as of September 30, 2019, for the three
(3) fiscal quarter period then ending and (D) as of December 31, 2019 and as of
the last day of each quarter thereafter, for the four (4) quarter period then
ending. For purposes of this Section 6.5(b)(ii), Adjusted EBITDA shall be
annualized for the following periods as follows: ((i) with respect to the fiscal
quarter ending March 31, 2019, Adjusted EBITDA for such fiscal quarter shall be
multiplied by 4, (ii) with respect to the fiscal quarter ending June 30, 2019,
Adjusted EBITDA for the 2 consecutive fiscal quarters then ending shall be
multiplied by 2, and (iii) with respect to the fiscal quarter ending
September 30, 2019, Adjusted EBITDA for the 3 consecutive fiscal quarters then
ended shall be multiplied by 1 1/3.

ARTICLE III

CONDITIONS PRECEDENT

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Agent:

(a) Agent shall have received the following documents or items, each in form and
substance satisfactory to Agent and its legal counsel:

        (i) this Amendment duly executed by each Borrower;

 

5



--------------------------------------------------------------------------------

        (ii) $90,000 amendment fee, which shall be fully earned and
nonrefundable as of the date hereof, which fee shall be distributed ratably
amongst the Lenders;

        (iii) all other documents Agent may reasonably request with respect to
any matter relevant to this Amendment or the transactions contemplated hereby;
and

        (iv) all other fees, costs and expenses owed to or incurred by Agent and
Lenders arising in connection with the Credit Agreement, the Other Documents, or
this Amendment.

(b) The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(c) No Default or Event of Default shall have occurred and be continuing.

3.02 Conditions Subsequent. The effectiveness of this Amendment shall also be
subject to the Borrowers’ delivery to Lender of the following items on or before
the applicable date set forth below:

(a) within fifteen (15) days after the Effective Date, or within such longer
period as the Agent may agree at its sole option, original executed signature
pages to this Amendment and any other document executed in connection with this
Amendment and

(b) within fifteen (15) days after the Effective Date, or within such longer
period as the Agent may agree at its sole option, the original Promissory Note
dated June 7, 2017 in the principal amount of $398,000 and the original
Promissory Note dated July 1, 2017 in the principal amount of $1,000,000, in
each case, together with an allonge duly executed in form and substance
satisfactory to Agent and its legal counsel.

3.03 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and Agent or any Lender, and
the failure of Agent or any Lender at any time or times hereafter to require
strict performance by any Borrower of any provision thereof shall not waive,
affect or diminish any right of Agent to thereafter demand strict compliance
therewith. Agent and each Lender hereby reserve all rights granted under the
Credit Agreement, the Other Documents, this Amendment and any other contract or
instrument between any Borrower, Lenders and Agent.

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

 

6



--------------------------------------------------------------------------------

4.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the Other Documents are ratified and confirmed and shall continue in full
force and effect. Each Borrower hereby agrees that all liens and security
interest securing payment of the Obligations under the Credit Agreement are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the Obligations. Each Borrower and Agent agree that
the Credit Agreement and the Other Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.

4.02 Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE V

MISCELLANEOUS PROVISIONS

5.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

5.02 Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

5.03 Expenses of Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by Agent in connection with
any and all amendments, modifications, and supplements to the Other Documents,
including, without limitation, the costs and fees of Agent’s legal counsel, and
all costs and expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
Other Documents, including, without, limitation, the costs and fees of Agent’s
legal counsel.

 

7



--------------------------------------------------------------------------------

5.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent, Lenders and each Borrower and their respective successors
and assigns, except that no Borrower may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Agent.

5.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

5.07 Effect of Waiver. No consent or waiver, express or implied, by Lenders or
Agent to or for any breach of or deviation from any covenant or condition by any
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

5.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

5.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWERS AND AGENT.

5.11 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER

 

8



--------------------------------------------------------------------------------

UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS AND AGENT. EACH BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDERS, AGENT, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDERS AND
AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS OR
EXTENSIONS OF CREDIT FROM LENDERS AND AGENT TO SUCH BORROWER UNDER THE CREDIT
AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.

5.12 Guarantors Consent, Ratification and Release. Each of the undersigned
Guarantors hereby consents to the terms of this Amendment, confirms and ratifies
the terms of that certain Guaranty dated as of May 10, 2013 (the “FTK Guaranty”)
executed by each of the undersigned in favor of Agent and the other Lenders.
Each of the undersigned Guarantors acknowledges that its Guaranty is in full
force and effect and ratifies the same, acknowledges that such undersigned has
no defense, counterclaim, set-off or any other claim to diminish such
undersigned’s liability under such documents, that such undersigned’s consent is
not required to the effectiveness of the within and foregoing Amendment, and
that no consent by any such undersigned is required for the effectiveness of any
future amendment, modification, forbearance or other action with respect to the
Obligations, the Collateral, or any of the Other Documents. EACH OF THE
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH UNDERSIGNED MAY NOW OR
HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY LENDER, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY

 

9



--------------------------------------------------------------------------------

CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE REVOLVING CREDIT AND SECURITY AGREEMENT, AS AMENDED BY THIS
AMENDMENT, OR THE OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT AND THIS CONSENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

BORROWERS:

 

FLOTEK INDUSTRIES, INC., a Delaware

corporation

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

FLOTEK CHEMISTRY, LLC an Oklahoma

limited liability company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO

CESI MANUFACTURING, LLC, an

Oklahoma limited liability company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO

MATERIAL TRANSLOGISTICS, INC.,

a Texas corporation

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

TELEDRIFT COMPANY, a Delaware

corporation

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

[Signature Page]

Eleventh Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

TURBECO, INC., a Texas corporation By:   /s/John Chisholm Name:   John Chisholm
Title:   CEO and President

USA PETROVALVE, INC., a Texas

corporation

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

FLORIDA CHEMICAL COMPANY, INC., a

Delaware corporation

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

SITELARK LLC, a Texas limited liability

company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO

FLOTEK ECUADOR MANAGEMENT

LLC, a Texas limited liability company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

FLOTEK ECUADOR INVESTMENTS

LLC, a Texas limited liability company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

[Signature Page]

Eleventh Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

FLOTEK EXPORT, INC., a Texas

corporation

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

FLOTEK HYDRALIFT, INC., a Texas

corporation

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

FRACMAX ANALYTICS, LLC, a Texas

limited liability company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO and President

FC PRO, LLC, a Delaware limited liability

company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO

ECLIPSE IOR SERVICES, LLC, a Texas

limited liability company

By:   /s/John Chisholm Name:   John Chisholm Title:   CEO

[Signature Page]

Eleventh Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

 

FLOTEK PAYMASTER, INC. By:   /s/John Chisholm Name:   John Chisholm Title:   CEO
and President FLOTEK INTERNATIONAL, INC. By:   /s/John Chisholm Name:   John
Chisholm Title:   CEO and President

[Signature Page]

Eleventh Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

AGENT:

PNC BANK, NATIONAL ASSOCIATION

By:   /s/Ron Zeiber Name:   Ron Zeiber Title:   Vice President

 

PNC Bank, National Association

2100 Ross Avenue, Suite 1850

Dallas, Texas 75201

Attention:   Relationship Manager (Flotek) Telephone:   (214) 871-1256
Facsimile:   (214) 871-2015

Revolving Commitment Percentage: 100%

Revolving Commitment Amount $75,000,000

[Signature Page]

Eleventh Amendment to A&R Credit Agreement